NO. 12-21-00120-CV

                                IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                                 TYLER, TEXAS

                                                       §    APPEAL FROM THE 173RD
IN THE INTEREST OF J.W.,
                                                       §    JUDICIAL DISTRICT COURT
A CHILD
                                                       §    HENDERSON COUNTY, TEXAS

                                          MEMORANDUM OPINION
                                              PER CURIAM
       C.W. appeals the termination of his parental rights.         His counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                   BACKGROUND
       C.W. is the father of J.W., and L.N. is the mother of J.W. 1 On January 23, 2019, the
Department of Family and Protective Services (the Department) filed an original petition for
protection of a child, for conservatorship, and for termination of C.W.’s and L.N.’s parental
rights. The Department was appointed temporary managing conservator of the child, and the
parents were allowed limited access to, and possession of, the child.
       Prior to trial, L.N. executed an affidavit of relinquishment of parental rights. Following a
progress hearing, the trial court found, by clear and convincing evidence, that (1) L.N. executed
an affidavit of relinquishment of parental rights in accordance with Section 161.001(b)(1)(K) of
the Texas Family Code; and (2) termination of the parent-child relationship between L.N. and
J.W. was in the child’s best interest. Based on these findings, the trial court ordered that the
parent-child relationship between L.N. and J.W. be terminated.

       1
           L.N. is not a party to this appeal.




                                                       1
       The evidence at trial showed C.W. had a history of inappropriate discipline against J.W.
The Department had four prior investigations, three of which concerned inappropriate discipline.
In one incident, J.W. was treated at a local emergency room for a broken finger. J.W. told the
hospital staff that she was afraid of C.W. According to J.W., her finger was broken by C.W.
dragging her out of the room for not wanting to go to church. When C.W. let go, she ran back to
the room, C.W. followed her and tried to spank her. When J.W. put her hand back in defense,
C.W. broke her finger. C.W. confirmed that J.W.’s finger was broken in a spanking. The
current case began in November 2018, when J.W. complained that C.W. is very angry and
abusive both mentally and physically. He called her names such as “bitch, stupid, and idiot,” as
well as telling her, “I wish you were never born.” There were also allegations of marijuana use
by C.W. The evidence further showed that C.W. refused to comply with a substance abuse plan.
He regularly stated that his marijuana use was “medicinal” and refused to quit. He also routinely
failed to submit to drug testing. C.W. refused parenting classes, failed to take ordered drug tests,
refused to participate in anger management, did not attempt parent collaboration group, and
failed to demonstrate stable housing. At the conclusion of trial, the jury found, by clear and
convincing evidence, that C.W. engaged in one or more of the acts or omissions necessary to
support termination of his parental rights under subsections (D), (E), and (O) of Texas Family
Code Section 161.001(b). The jury also found that termination of the parent-child relationship
between C.W. and J.W. was in the child’s best interest. Based on these findings, the trial court
ordered that the parent-child relationship between J.W. and C.W. be terminated. This appeal
followed.


                        ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       C.W.’s counsel filed a brief in compliance with Anders, stating that he has diligently
reviewed the appellate record and is of the opinion that the record reflects no reversible error and
that there is no error upon which an appeal can be predicated. This Court has previously held
that Anders procedures apply in parental rights termination cases when the Department has
moved for termination. See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.–Tyler 2001, no pet.).
In compliance with Anders, counsel’s brief presents a professional evaluation of the record
demonstrating why there are no reversible grounds on appeal and referencing any grounds that




                                                 2
might arguably support the appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mays v.
State, 904 S.W.2d 920, 922–23 (Tex. App.–Fort Worth 1995, no pet.).
         As a reviewing court, we must conduct an independent evaluation of the record to
determine whether counsel is correct in determining that the appeal is frivolous. See Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We have
carefully reviewed the appellate record and counsel’s brief. We find nothing in the record that
might arguably support the appeal. 2 See Taylor v. Tex. Dep’t of Protective & Regulatory Servs.,
160 S.W.3d 641, 646–47 (Tex. App.–Austin 2005, pet. denied).


                                                  DISPOSITION
         We agree with C.W.’s counsel that the appeal is wholly frivolous. However, we deny
counsel’s request to withdraw. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016). In In re P.M.,
the Texas Supreme Court held that the right to counsel in suits seeking the termination of
parental rights extends to “all proceedings in [the Texas Supreme Court], including the filing of a
petition for review.”        Id.    Accordingly, counsel’s obligations to C.W. have not yet been
discharged. See id. If C.W., after consulting with counsel, desires to file a petition for review,
counsel should timely file with the Texas Supreme Court “a petition for review that satisfies the
standards for an Anders brief.” Id.; see A.C. v. Tex. Dep’t of Family & Protective Servs., No.
03–16–00543–CV, 2016 WL 5874880, at *1 n.2 (Tex. App.–Austin Oct. 5, 2016, no pet.) (mem.
op.). Accordingly, we affirm the trial court’s judgment. See TEX. R. APP. P. 43.2.
Opinion delivered November 10, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




          2
            Counsel for C.W. certified that he provided C.W. with a copy of the brief and informed him that he had
the right to file his own brief and took concrete measures to facilitate review of the record. See Kelly v. State, 436
S.W.3d 313, 319 (Tex. Crim. App. 2014); In the Matter of C.F., No. 03-18-00008-CV, 2018 WL 2750007, at *1
(Tex. App.—Austin June 8, 2018, no pet.) (mem. op.). C.W. was given the time to file his own brief, but the time
for filing such brief has expired and we have received no pro se brief.




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 10, 2021


                                         NO. 12-21-00120-CV


                             IN THE INTEREST OF J.W., A CHILD


                                Appeal from the 173rd District Court
                   of Henderson County, Texas (Tr.Ct.No. FAM19-0049-173)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                      4